Citation Nr: 0306091	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
right hand disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1964 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Petersburg, Florida (RO) 
of a March 2002 rating decision that found that new and 
material evidence to reopen a claim for entitlement to 
service connection for a right hand decision was not 
submitted.  


REMAND

In a November 2002 letter, the veteran requested a hearing to 
be held at the St. Petersburg, Florida RO before a Veterans 
Law Judge due to medical reasons.  See 38 C.F.R. 20.703 
(2002).  The Board is returning the case to the RO so that a 
hearing in St. Petersburg, Florida may be scheduled, as 
requested by the veteran in November 2002.  See 38 C.F.R. § 
20. 704, 20.705 (2002).

The St. Petersburg, Florida RO should 
schedule the veteran for hearing before a 
Veterans Law Judge at the RO, in 
accordance with applicable procedures.  
In accordance with applicable procedures, 
and notice should be sent to the veteran 
and to his representative, as required.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



